Name: Commission Regulation (EEC) No 2770/85 of 1 October 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 10 . 85 Official Journal of the European Communities No L 261 /9 COMMISSION REGULATION (EEC) No 2770/85 of 1 October 1985 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1823/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex . hereto . Article 2 This Regulation shall enter into force on 4 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 October 1985 . For the Commission Claude CHEYSSON Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 172, 2 . 7 . 1985, p . 9 . No L 261 / 10 Official Journal of the European Communities 3 . 10 . 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-131 07.01-15 ] 07.01 All New potatoes 847 150,88 41,89 127,80 13,45 28073 47,04 10,84 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 3764 669,94 186,03 567,48 59,74 124649 208,90 48,15 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1572 279,89 77,72 237,08 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 4334 771,40 214,20 653,43 68,79 143 527 240,54 55,44 1.20 07.01-31 1 07.01-33 07.01 D I Cabbage lettuce 4624 822,98 228,53 697,1 1 73,39 153124 256,62 59,14 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,49 53,73 163,90 17,25 36001 60,33 13,90 1.28 07.01-41 1 07.01-43 1 07.01 F I Peas 19061 3411,71 937,31 2862,26 303,37 632214 1 055,73 249,55 1.30 07.01-451 07.01-47 07.01 F II Beans (of the species Phaseolus) 4325 769,72 213,74 652,00 68,64 143214 240,01 55,32 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2246 399,73 111,00 338,59 35,64 74373 124,64 28,72 1.40 ex 07.01-54 ex 07.01 G II Carrots 894 159,11 44,18 134,77 14,18 29 604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 4681 833,21 231,37 705,78 74,30 155027 259,81 59,88 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 337 60,32 16,57 50,61 5,36 11 178 18,66 4,41 1.70 07.01-67 ex 07.01 H Garlic 8 984 1 608,12 441,80 1349,13 142,99 297995 497,62 117,62 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 605,41 168,11 512,82 53,98 112643 188,78 43,51 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71 II  green 25284 4525,62 1 243,34 3796,78 402,43 838 629 1 400,42 331,02 1.80.2 ex 07.01-71 ||  other 6005 1 068,71 296,76 905,27 95,30 198 844 333,24 76,81 1.90 07.01-73 07.01 L Artichokes 2721 484,32 134,48 410,25 43,19 90112 151,02 34,80 1.100 07.01-751 07.01-77 07.01 M Tomatoes 1312 233,79 64,62 197,49 20,78 43182 72,70 1 6,69 1.110 07.01-81 1 07.01-82 1 07.01 P I Cucumbers 1804 322,96 88,73 270,95 28,71 59847 99,93 23,62 1.112 07.01-85 07.01 Q II Chantarelles 30214 5408,02 1 485,76 4537,07 480,89 1002143 1 673,47 395,56 1.118 07.01-91 07.01 R Fennel 2349 418,13 116,11 354,19 37,28 77798 130,38 30,05 1.120 07.01-93 07.01 S Sweet peppers 1899 339,90 93,38 285,16 30,22 62987 105,18 24,86 1.130 07.01-97 07.01 T II Aubergines 2308 413,19 113,51 346,65 36,74 76568 127,86 30,22 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1050 186,94 51,91 158,35 16,67 34783 58,29 13,43 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1432 254,87 70,77 215,89 22,72 47421 79,47 18,31 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 4366 781,55 214,72 655,68 69,49 144827 241,84 57,16 2.10 08.01-31 ex 08.01 B Bananas, fresh 1985 355,41 97,64 298,17 31,60 65861 109,98 25,99 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 2174 389,21 106,93 326,53 34,60 72123 120,43 28,46 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 6867 1 229,10 337,67 1031,16 109,29 227761 380,33 89,90 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8 428 1 508,54 414,44 1 265,59 134,14 279 543 466,80 110,34 2.50 08.02 A I Sweet oranges, fresh : Il 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines and semi-sanguines 4305 766,32 212,79 649,12 68,33 142582 238,95 55,07 3 . 10 . 85 Official Journal of the European Communities No L 261 / 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM ' FF £ Irl Lit F1 £ 2.50.2 08.02-031 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas , Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 2558 457,97 125,82 384,21 40,72 84864 141,71 33,49 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1851 331,40 91,04 278,03 29,46 61411 102,55 24,24 2.60 ! ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1629 291,95 80,54 245,72 25,89 53732 90,47 20,72 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 441,94 122,72 374,35 39,41 82228 137,80 31,76 2.60.3 08.02.28 08.02 B I  Clementines 3448 617,20 169,56 517,80 54,88 114372 190,99 45,14 2.60.4 08.02-34 1 08.02-37 J ex 08.02 B II  Tangerines and others 4021 719,82 197,75 603,89 64,00 133387 222,74 52,65 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 4248 760,43 208,91 637,96 67,61 140912 235,31 55,62 2.80 ex 08.02 D Grapefruit, fresh : I \ I\ 2.80.1 ex 08.02-70 II  white 2567 459,55 126,25 385,54 40,86 85157 142,20 33,61 2.80.2 ex 08.02-70  pink 3585 641,73 176,30 538,38 57,06 118918 198,58 46,94 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 7712 1 380,41 379,24 1 158,10 122,74 255800 427,16 100,97 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2804 501,88 137,88 421,05 44,62 93002 155,30 36,71 2.95 08.05-50 08.05 C Chestnuts 4573 813,85 225,99 689,38 72,57 151425 253,77 58,49 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 2011 359,96 98,89 301,99 32,00 66703 111,38 26,32 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1631 292,01 80,22 244,98 25,96 54112 90,36 21,35 2.120 08.07-10 08.07 A Apricots 2034 362,33 100,14 306,07 32,20 66924 112,67 25,87 2.130 ex 08.07-32 ex 08.07 B Peaches 3120 555,42 154,23 470,48 49,53 103342 173,19 39,92 2.140 ex 08.07-32 ex 08.07 B Nectarines 2095 375,18 103,22 315,30 33,19 69 234 116,23 26,52 2.150 08.07-51 I 08.07-55 j 08.07 C Cherries 4924 876,32 243,34 742,30 78,14 163048 273,25 62,98 2.160 08.07-71 1 08.07-75 ] 08.07 D Plums 1899 340,02 93,41 285,26 30,23 63008 105,21 24,87 2.170 08.08-11 1 08.08-15 ] 08.08 A Strawberries 1974 351,48 97,60 297,73 31,34 65397 109,60 25,26 2.175 08.08-35 08.08 C Fruit of the species VacciniumIIli||||||||||\ II myrtillus 4462 799,30 220,50 672,74 70,89 147107 247,69 56,72 2.180 08.09-1 1 ex 08.09 ¢ Water melons 700 125,56 34,64 105,68 11,13 23109 38,91 8,91 2.190 ex 08.09 Melons (other than waterII li II \ I melons) : li li\li Il 2.190.1 ex 08.09-19I  Amarillo , Cuper, Honey Dew,Onteniente, Piel de Sapo,Rochet, Tendral 1200 214,86 59,03 180,26 19,10 39815 66,48 15,71 2.190.2 ex 08.09-19  other 5300 948,78 260,66 795,98 84,36 175815 293,59 69,39 2.195 ex 08.09-90 ex 08.09 Pomegranates 5698 1019,90 280,20 855,64 90,69 188 994 315,60 74,60 2.200 ex 08.09-90 ex 08.09 Kiwis 8 827 1 580,03 434,09 1 325,57 140,50 292792 488,93 115,57 2.202 ex 08.09-90 ex 08.09 Khakis 1377 245,14 68,07 207,65 21,86 45612 76,44 17,61 2.203 ex 08.09-90 ex 08.09 Lychees 18 579 3327,35 915,49 2796,29 294,35 614010 1 030,78 235,24